NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3847-18

JENNIFER LERNIHAN,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

MICHAEL REVOLINSKY,

          Defendant-Respondent/
          Cross-Appellant.


                   Argued January 21, 2021 – Decided February 22, 2021

                   Before Judges Alvarez and Sumners.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FM-09-1686-17.

                   Angelo Sarno argued the cause for appellant/cross-
                   respondent (Snyder Sarno D'Aniello Maceri & Da
                   Costa, LLC, attorneys; Angelo Sarno, of counsel and
                   on the briefs; Lydia Latona, on the briefs).

                   Brian McFadden-DiNicola argued the cause for
                   respondent/cross-appellant (Hoagland, Longo, Moran,
            Dunst & Doukas, LLP, attorneys; Brian McFadden-
            DiNicola, of counsel and on the briefs).

PER CURIAM

      Plaintiff Jennifer Lernihan appeals the Family Part's March 29, 2019

decision denying her palimony and counsel fees.             Defendant Michael

Revolinsky cross-appeals the trial court's denial of his request for counsel fees

and refusal to order plaintiff to reimburse $32,958.38 he paid in pendente lite

support. We affirm, based on Judge Kimberly Espinales-Maloney's cogent,

comprehensive, and thoughtful written decision. We add the following brief

comments.

      The parties met in 1996, later became engaged, but never married.

Plaintiff testified as to statements she interpreted to mean defendant had

committed to support her financially for life. This began in 2002, when he

proposed. Plaintiff was then earning approximately $49,250 in annual wages,

and defendant $57,083. By the time of the trial, plaintiff, who obtained a

graduate degree while engaged to defendant, was employed as a school

psychologist earning approximately $104,301 per year. Whereas, defendant

earned $174,147 as a construction project manager.

      The parties lived together in a marital-type relationship from 2002 to 2016

and had two children. They bought and sold two houses, each contributing to

                                                                           A-3847-18
                                       2
the deposit from his or her own earnings and savings. Both worked during the

majority of those years. The only time plaintiff was financially dependent on

defendant was for brief periods after the birth of the children—but even then,

she paid from her own funds a portion of the children's expenses as well as her

own.

       During the years of the relationship, the parties maintained separate bank

accounts, made defined contributions to their joint expenses, and, other than

jointly owning their homes, both of which were sold before the trial, never held

property or debt in joint names, or otherwise comingled their earnings.

       Judge Espinales-Maloney found defendant's denial that he ever committed

to support plaintiff for life more credible than plaintiff's assertion that he had.

Indeed, the judge opined that plaintiff was a self-sufficient professional who

could "support herself in a reasonable degree of comfort." In the judge's view,

the facts necessary to establish a successful claim for palimony were entirely

absent. Not only was plaintiff defendant's financial equal when the relationship

began, any belief she may have had regarding defendant's alleged commitment

to support her for life was entirely refuted by the manner in which the parties

lived and managed their money.




                                                                             A-3847-18
                                        3
      In addition to unsuccessfully attempting to establish a basis for a palimony

claim, plaintiff also sought relief under a variety of equitable theories: partial

performance, unjust enrichment and quantum meruit, quasi-contract, estoppel,

specific performance of implied contract, fraud/misrepresentation, and joint

venture. Not surprisingly, the judge rejected these theories of recovery as well,

because she found defendant never made promises of lifetime support to

plaintiff, and plaintiff was financially independent. Thus, the equitable claims

based on alleged promises had no merit.

      In denying both parties' requests for counsel fees, Judge Espinales-

Maloney closely adhered to all relevant precedents, rules, and statutes. She

considered the amount of fees sought to be "reasonable." Plaintiff's ability to

pay was more limited, but she failed in proving entitlement to palimony, and

was at times unreasonable during the litigation with regard to defendant's access

to the children. A further factor tipping the equities against plaintiff's demand

for counsel fees was the judge's decision not to require her to reimburse

defendant for pendente lite support.

      Although defendant prevailed on the palimony and related claims, he

enjoyed higher wages and had more substantial liquid assets, including a

retirement account. He was thus in a better position to pay fees.


                                                                            A-3847-18
                                        4
      Generally, pendente lite relief does not survive the entry of final judgment

"unless expressly preserved in it or reduced to judgment prior to entry of final

judgment." Mallamo v. Mallamo, 280 N.J. Super. 8, 12 (App. Div. 1995). It is

intended to maintain the status quo. Id. at 11-12. Although plaintiff can support

herself comfortably, there is an undisputed disparity between her level of

earnings and defendant's.

      Thus, the judge did not grant defendant's Mallamo claim for

reimbursement of pendente lite support because she did not consider such an

award to be equitable. The initial order, as are all pendente lite orders, was an

exercise of discretion. See Slutsky v. Slutsky, 451 N.J. Super. 332, 368 (App.

Div. 2017). In light of defendant's significantly higher wages, and that the

payments ultimately inured not only to plaintiff's benefit, but to the parties'

children as well, this discretionary decision also appears to be equitable.

      We engage in a limited review of the factual findings made by a Family

Part judge. N.J. Div. of Child Prot. & Permanency v. S.K., 456 N.J. Super. 245,

261 (App. Div. 2018). Such findings will be affirmed where supported by

"adequate, substantial, credible evidence." Ibid. (quoting Cesare v. Cesare, 154

N.J. 394, 411-12 (1998)).     Deference to a Family Part judge's decision is

appropriate because of their "specialized knowledge and experience in matters


                                                                              A-3847-18
                                        5
involving relationships . . . ." N.J. Div. of Youth & Fam. Servs. v. F.M., 211

N.J. 420, 427 (2012). A trial judge's understanding and feel for the case can

never be "realized by a review of the cold record." N.J. Div. of Youth & Fam.

Servs. v. E.P., 196 N.J. 88, 104 (2008). In this case, the judge's conclusions are

amply supported by the record.          Our assessment of the judge's legal

determinations, however, is always de novo.        N.J. Div. of Child Prot. &

Permanency v. A.B., 231 N.J. 354, 369 (2017).

      The palimony right to support "does not derive from the relationship itself

but rather is a right created by contract." In re Estate of Roccamonte, 174 N.J.

381, 389 (2002). The promise of support can be express, "implied by conduct[,]

or both." Id. at 394. The existence of a contract is determined primarily by the

parties' "acts and conduct in the light of the subject matter and the surrounding

circumstances." Kozlowski v. Kozlowski, 80 N.J. 378, 384 (1979).

      For a palimony claim, "there must be a showing of economic inequality

and an inability by the party seeking palimony to live independently at a

reasonable level of support." Bayne v. Johnson, 403 N.J. Super. 125, 142 (App.

Div. 2008); see also Roccamonte 174 N.J. at 393-94. Courts may also consider

other factors, such as whether a party detrimentally relied on the express or

implied promise, or whether a party’s decision to move in with their partner was


                                                                            A-3847-18
                                        6
primarily motivated by financial support. Bayne, 403 N.J. Super. at 141-42.

However, "palimony is not an economic substitute for opportunities that may

have been lost or expectations that were unfulfilled." Id. at 143.

       The judge found that defendant never agreed to financially support

plaintiff for life, nor did the parties live as if such a commitment had been made.

This determination is supported by substantial credible evidence in the record

regarding the relationship and the manner in which the parties conducted their

financial affairs. The judge's decision regarding counsel fees and return of

pendente lite support is also supported by substantial credible evidence in the

record.   In all respects, we consider the judge's interpretation of relevant

precedents to be correct.

      Affirmed.




                                                                             A-3847-18
                                        7